Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, and 4 – 13 have been amended.
Claim 3 has been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite 
Claim 1:
store work data regarding work of the apparatus; 
determine an abnormality of the apparatus according to the work data to notify a user of the abnormality; and
create the maintenance record indicating that maintenance has been made for the abnormality according to the work data, 
calculate a time limit by which the maintenance for an abnormality is completed when the abnormality is detected or predicted in the motor or the engine, depending on an abnormality level indicating the degree of the abnormality;
determine that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data
wherein the abnormality level is given based on the value of torque caused in the motor or the engine; and
wherein, when the maintenance time limit is set, the data on the maintenance time limit is displayed on the display device so as to present the data to a user
Claim 13:
storing work data regarding work on an apparatus;
determining an abnormality of the apparatus according to the work data to notify a user of the abnormality having been determined;
creating the maintenance record indicating that maintenance has been made for the abnormality according to the work data; 
calculate a time limit by which the maintenance for an abnormality is completed when the abnormality is detected or predicted in the motor or the engine, depending on an abnormality level indicating the degree of the abnormality; and
determining that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data
wherein the abnormality level is given based on the value of torque caused in the motor or the engine; and
wherein, when the maintenance time limit is set, the data on the maintenance time limit is displayed on the display device so as to present the data to a user.
The invention is directed towards the abstract idea of maintenance management, which corresponds to “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., a user writing down work data of device in order to review work data and maintenance record so as to notify another user of an identified abnormality that is based on the collection and comparison of information concerning the device.
The limitations of:
Claim 1:
store work data regarding work of the apparatus; 
determine an abnormality of the apparatus according to the work data to notify a user of the abnormality; and
create the maintenance record indicating that maintenance has been made for the abnormality according to the work data, 
calculate a time limit by which the maintenance for an abnormality is completed when the abnormality is detected or predicted in the motor or the engine, depending on an abnormality level indicating the degree of the abnormality;
determine that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data
wherein the abnormality level is given based on the value of torque caused in the motor or the engine; and
wherein, when the maintenance time limit is set, the data on the maintenance time limit is displayed on the display device so as to present the data to a user
Claim 13:
storing work data regarding work on an apparatus;
determining an abnormality of the apparatus according to the work data to notify a user of the abnormality having been determined;
creating the maintenance record indicating that maintenance has been made for the abnormality according to the work data; calculate a time limit by which the maintenance for an abnormality is completed when the abnormality is detected or predicted in the motor or the engine, depending on an abnormality level indicating the degree of the abnormality; and
determining that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data
wherein the abnormality level is given based on the value of torque caused in the motor or the engine; and
wherein, when the maintenance time limit is set, the data on the maintenance time limit is displayed on the display device so as to present the data to a user, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic device that is comprised of circuits for performing the aforementioned limitations and amounts to a generic computer (See ¶ 12 of the applicant’s specification).  That is, other than reciting a generic computer nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computer in the context of this claim encompasses a user can observe the operations of a device and further refer to a generic sensor (see Claim 7) in order to determine if a generic speed reducer (see Claim 11) is operating according to established requirements and write down their observations, review their observations and historical records, mentally determine, via comparing and thinking, whether maintenance is required, and speak to another user that maintenance is required, if it is determined that maintenance is, indeed, required, thereby further including the additional concept of two humans speaking with one another.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic computer to communicate, store, and present information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. reviewing stored/written information to determine if the apparatus requires maintenance, which can be performed by comparing information. The generic computer in the steps are recited at a high-level of generality (i.e., as a generic computer can perform the insignificant extra solution steps of receiving and transmitting information (See MPEP 2106.05(g) while also reciting that the a generic computer are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the steps of 
Claim 1:
store work data regarding work of the apparatus; 
determine an abnormality of the apparatus according to the work data to notify a user of the abnormality; and
create the maintenance record indicating that maintenance has been made for the abnormality according to the work data, 
calculate a time limit by which the maintenance for an abnormality is completed when the abnormality is detected or predicted in the motor or the engine, depending on an abnormality level indicating the degree of the abnormality;
determine that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data
wherein the abnormality level is given based on the value of torque caused in the motor or the engine; and
wherein, when the maintenance time limit is set, the data on the maintenance time limit is displayed on the display device so as to present the data to a user
Claim 13:
storing work data regarding work on an apparatus;
determining an abnormality of the apparatus according to the work data to notify a user of the abnormality having been determined;
creating the maintenance record indicating that maintenance has been made for the abnormality according to the work data; calculate a time limit by which the maintenance for an abnormality is completed when the abnormality is detected or predicted in the motor or the engine, depending on an abnormality level indicating the degree of the abnormality; and
determining that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data
wherein the abnormality level is given based on the value of torque caused in the motor or the engine; and
wherein, when the maintenance time limit is set, the data on the maintenance time limit is displayed on the display device so as to present the data to a user, 
amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards descriptive subject matter as it is describing information that should be contained in a maintenance record, in this case, a maintenance time limit.
Claim 4 is directed towards descriptive subject matter describing an operating state of the apparatus and does not provide any additional subject matter directed towards narrowing the scope of the maintenance record creation device other than simply providing additional descriptive subject matter that can be added in the maintenance record.
Claim 5 is directed towards collecting information, as well as comparing the collected information against known information.
Claim 6 is similar to claims 2 and 4.
Claim 7 is directed towards applying generic technology.
Claim 8 is directed towards describing a human activity based on the results of collecting and comparing information, as was discussed above.
Claim 9 is similar to claims 2 and 4.
Claim 10 is similar to claim 8.
Claim 11 is similar to claim 7.
Claim 12 is directed towards describing a human activity.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for managing the maintenance of a device.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 – 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kuno et al. (WO 2016/194029).
In regards to claim 1, Kuno discloses a system comprising an apparatus and a maintenance record creation device for creating a maintenance record of the apparatus, 
the apparatus comprising:
a motor or an engine (¶ 12 wherein a robot having a motor is disclosed); and
a sensor for detecting a value of torque caused in the motor or the engine (¶ 16, 17, 18, 27 – 34, 39 wherein the robot includes a unit for detecting the value of torque caused in the motor of the robot);
the device comprising a processor and a memory which are configured as (¶ 17 wherein a device comprising a processor and a memory is disclosed): 
a work history database configured to store work data regarding work of the apparatus (¶ 18, 19 wherein a database containing work data regarding work on the apparatus is disclosed); 
an abnormality determination circuit configured to determine an abnormality of the apparatus according to the work data to notify a user of the abnormality by a display device (¶ 17, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen); 
a maintenance record creation circuit configured to create the maintenance record indicating that maintenance has been made for the abnormality according to the work data (¶ 217, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen), and
a maintenance time-limit calculation circuit configured to calculate a time limit by which the maintenance for an abnormality is completed when the abnormality is detected or predicted in the motor or the engine, depending on an abnormality level indicating the degree of the abnormality (¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode.
¶ 38, 39, 42, 46 wherein maintenance is determined based on threshold values that must be maintained by the device in order to be considered operating normally, the season, and the last time maintenance was performed, and fault is based on these factors in order to determine the degree of abnormality.);
wherein the maintenance record creation circuit determines that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data (¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).),
In regards to:
wherein the abnormality level is given based on the value of torque caused in the motor or the engine; and
wherein, when the maintenance time limit is set, the data on the maintenance time limit is displayed on the display device so as to present the data to a user
(¶ 16, 17, 19, 27 – 34, 39 wherein torque information is collected from the device with corresponding time information of when the information was collected in order to determine if there is a fault
¶ 217, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen
¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).
¶ 38, 39, 42, 46 wherein maintenance is determined based on threshold values that must be maintained by the device in order to be considered operating normally, the season, and the last time maintenance was performed, and fault is based on these factors.
In other words, the system tracks the operation state of the device and stores this information for use in its fault detection analysis in order to determine if a fault exists and when maintenance was last performed and may be due for the particular fault).
In regards to claim 2, Kuno discloses the system according to claim 1, 
wherein the maintenance time-limit setting circuit configured to set a maintenance time limit depending on a type of the abnormality of the apparatus, 
wherein the maintenance record creation circuit creates the maintenance record when the maintenance has been made within the maintenance time-limit set for the corresponding type of the abnormality in accordance with the type of the abnormality of the apparatus determined by the abnormality determination circuit 
(¶ 38, 39, 42, 46 wherein maintenance is determined based on threshold values that must be maintained by the device in order to be considered operating normally, the season, and the last time maintenance was performed, and fault is based on these factors).  
In regards to claim 4, Kuno discloses the system according to claim 1, wherein the other drive mode includes at least either a stop mode in which the apparatus is in a stopped state or a maintenance mode for executing the maintenance of the apparatus (¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).).  
In regards to claim 5, Kuno discloses the system according to claim 1, wherein the maintenance record creation circuit detects a continuous operating time in which the apparatus is continuously operated in the other drive mode, and determines whether the maintenance has been made in accordance with the continuous operating time (¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).
¶ 38, 39, 42, 46 wherein maintenance is determined based on threshold values that must be maintained by the device in order to be considered operating normally, the season, and the last time maintenance was performed, and fault is based on these factors.
In other words, the system tracks the operation state of the device and stores this information for use in its fault detection analysis in order to determine if a fault exists and when maintenance was last performed and may be due.).  
In regards to claim 6, Kuno discloses the system according to claim 5, 
wherein the maintenance record creation circuit sets a necessary time required for the maintenance for each type of the abnormality, and 
wherein the maintenance record creation circuit determines that the maintenance has been made when the continuous operating time in the other drive mode exceeds the necessary time 
(¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).
¶ 38, 39, 42, 46 wherein maintenance is determined based on threshold values that must be maintained by the device in order to be considered operating normally, the season, and the last time maintenance was performed, and fault is based on these factors.
In other words, the system tracks the operation state of the device and stores this information for use in its fault detection analysis in order to determine if a fault exists and when maintenance was last performed and may be due for the particular fault.).  
In regards to claim 7, Kuno discloses the system according to claim 6, wherein the maintenance record creation circuit acquires sensor data detected by a sensor mounted on the apparatus and sets the necessary time in accordance with the sensor data (¶ 16, 17, 19, 27 – 34, 39 wherein torque information is collected from the device with corresponding time information of when the information was collected in order to determine if there is a fault).  
In regards to claim 8, Kuno discloses the system according to claim 6, wherein the abnormality determination circuit notifies the user of the necessary time when the abnormality of the apparatus is determined (¶ 17, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen and, as has been discussed above, a corresponding time in which the data was collected to determine if a fault exists is stored by the system).  
In regards to claim 9, Kuno discloses the system according to claim 1, wherein the memory is further configured as: 
a maintenance record database configured to store the maintenance record of the apparatus, 
wherein the maintenance record creation circuit presents, to the user, a storage confirmation notification urging to store the created maintenance record in the maintenance record database or a storage completion notification notifying that the maintenance record has been stored in the maintenance record database 
(¶ 18, 19 wherein a database containing work data regarding work on the apparatus is disclosed; ¶ 17, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen and, as has been discussed above, a corresponding time in which the data was collected to determine if a fault exists is stored by the system.  As has also been discussed, the system stores the information for later reference to determine if there is a fault during a future point in time).  
In regards to claim 10, Kuno discloses the system according to claim 1, wherein the maintenance record creation circuit presents, to the user, the created maintenance record when the apparatus starts operating again after the work of the apparatus is stopped (¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).
¶ 38, 39, 42, 46 wherein maintenance is determined based on threshold values that must be maintained by the device in order to be considered operating normally, the season, and the last time maintenance was performed, and fault is based on these factors.
In other words, the system tracks the operation state of the device and stores this information for use in its fault detection analysis in order to determine if a fault exists and when maintenance was last performed and may be due for the particular fault.).  
In regards to claim 11, Kuno discloses the system according to claim 1, wherein the apparatus is a speed reducer mounted on a robot (¶ 12, 15, 21 wherein the apparatus is a speed reducer mounted on a robot).  
In regards to claim 12, Kuno discloses the system according to claim 1, wherein the maintenance includes a repair of the apparatus and a replacement of the apparatus (¶ 21, 24, 25 wherein the maintenance includes a replacement and repair.  Additionally, replacement of a failed component is also a repair of the failed component.).  



In regards to claim 13, Kuno discloses a maintenance record creation method performed by a processor (¶ 17 wherein a device comprising a processor and a memory is disclosed) for creating a maintenance record of an apparatus comprising a sensor; and a motor or an engine, wherein the sensor is configured to detect a value of torque caused in the motor or the engine (¶ 12 wherein a robot having a motor is disclosed; ¶ 16, 17, 18, 27 – 34, 39 wherein the robot includes a unit for detecting the value of torque caused in the motor of the robot), the method comprising: 
storing work data regarding work of the apparatus (¶ 18, 19 wherein a database containing work data regarding work on the apparatus is disclosed); 
determining an abnormality of the apparatus according to the work data to notify a user of the abnormality having been determined by a display device (¶ 17, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen); 
creating the maintenance record indicating that maintenance has been made for the abnormality according to the work data (¶ 17, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen); 
calculating a maintenance time limit by which the maintenance for an abnormality is completed when the abnormality is detected or predicted in the motor or the engine, depending on an abnormality level indicating the degree of the abnormality (¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode.
¶ 38, 39, 42, 46 wherein maintenance is determined based on threshold values that must be maintained by the device in order to be considered operating normally, the season, and the last time maintenance was performed, and fault is based on these factors in order to determine the degree of abnormality.), and 
determining that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data (¶ , 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).).   
In regards to:
wherein the abnormality level is given based on the value of torque caused in the motor or the engine; and
wherein, when the maintenance time limit is set, the data on the maintenance time limit is displayed on the display device so as to present the data to a user
(¶ 16, 17, 19, 27 – 34, 39 wherein torque information is collected from the device with corresponding time information of when the information was collected in order to determine if there is a fault
¶ 217, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen
¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).
¶ 38, 39, 42, 46 wherein maintenance is determined based on threshold values that must be maintained by the device in order to be considered operating normally, the season, and the last time maintenance was performed, and fault is based on these factors.
In other words, the system tracks the operation state of the device and stores this information for use in its fault detection analysis in order to determine if a fault exists and when maintenance was last performed and may be due for the particular fault).
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been maintained as it does not improve upon any technology, but merely recites generic technology for the purposes of collecting information, tracking and comparing the collected information, and, based on the comparison and some rule, determine whether maintenance should be provided by a human.  The Examiner asserts that performing maintenance on a generic machine is not the same as improving upon the machine as the maintenance that is being performed by a human in simply returning the machine back to its original operating capacity, while failing to address or resolve a problem that arose in the technology.  Although a problem is detected and addressed, this does not rise to the same level as resolving the problem because the problem that caused the maintenance will still return and need to be address.  The claimed invention is similar to simply informing a vehicle owner that their vehicle is due for an oil change every X amount of miles or Y months by determining when the service was last performed, comparing its current operation against known information, and, based on a rule (e.g., change the oil every 5,000 miles or 6 months), inform a user that their vehicle needs an oil change.  This process does not improve upon how the vehicle better utilizes the oil in order to increase the oil’s usage time and is simply returning the vehicle to a previous state.  The amendments provided are further directed towards activities that can be performed by a human using pen and paper and is directed towards maintenance scheduling based on collecting and comparing information rather than steps on how to improve upon the machinery.
Rejection under 35 USC 102
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Pertinent Arguments
The applicant argues that Kuno fails to disclose notifying a user.  However, the Examiner asserts that this feature has not been positively claimed.  This aspect of the invention has been presented in a manner that is directed towards the intended use of the invention.  Claim 1 is directed to a system (apparatus claim) and the notification to a user for a user to perform maintenance does not further limit or alter the structure of the system, especially since Kuno is fully capable of notifying a user as Kuno discloses that an alarm is displayed on a monitor.  Claim 13, although directed to a method, fails to positively claim notifying a user.  This aspect of the invention is found in the second limitation, which positively claims and is directed to determining an abnormality and presenting a notification by a display device for the intent of notifying a user for the intent of performing maintenance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Oestergaard (US Patent 10,399,232 B2); Asano (EP 3178436 A1); Gao (WO 2019/186885 A1); Iribe (JP 2005/161469 A); Handa (JP 2002/287816 A); Takahashi (JP 2017/167935 A); Handa (JP 4739556 B2); Tanaka (JP 7060087 B2) – which are directed towards the monitoring and maintenance of robots
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        10/11/2022